         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 1 of 27



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                 Case No. ________________


                                               )
IN THE MATTER OF THE EX PARTE APPLICATION )
OF ANDREW REGINALD YEO AND GESS )
MICHAEL RAMBALDI FOR AN ORDER TO TAKE )
DISCOVERY PURSUANT TO 28 U.S.C. § 1782         )
______________________________________________

                       EX PARTE APPLICATION FOR AN ORDER
                   TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782
                     AND INCORPORATED MEMORANDUM OF LAW

       Applicants Andrew Reginald Yeo and Gess Michael Rambaldi (together, the “Applicants”)

respectfully submit this Ex Parte Application for an Order to Take Discovery Pursuant to 28 U.S.C.

§ 1782 (the “Application”) from banks and a wire-transfer clearing house located in this District

about various entities believed to be controlled by Paul Rennie (“Mr. Rennie”). The requested

relief is for the purpose of obtaining limited, but important, discovery for use in a contemplated

proceeding claiming breach of a settlement agreement (the “Breach of Settlement Agreement

Proceeding”) before the Federal Court of Australia, Victoria District Registry (the “Australian

Federal Court”).

       This Court approved a prior application concerning the Breach of Settlement Agreement

Proceeding on January 8, 2018 (the “Prior Application”), and the resulting discovery has revealed

additional accounts that appear to be owned by, or held for the benefit of, Mr. Rennie. Applicants

now seek the Court’s assistance obtaining discovery concerning these additional accounts and the

entities in whose name they are held. The filing of the Prior Application had been expressly

approved by the Australian Federal Court. Applicants have again sought the Australian Federal



                                                1
           Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 2 of 27



Court’s approval of the filing of this Application, and such approval was granted on October 11,

2018.

                             I.      JURISDICTION AND VENUE

        1.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §

1782(a).

        2.      Venue in this District is proper under 28 U.S.C. § 1391 because the intended

subpoena recipients are found in this District.



                     II.    RELEVANT INDIVIDUALS AND ENTITIES

             A. THE APPLICANTS

        3.      The Applicants are the liquidators of two Australian companies, Rennie Produce

Pty Ltd (“RP”) and Rennie Produce (Aust) Pty Ltd (“RPA”) (together, the “Rennie Companies”),

before the Australian Federal Court (the “Australian Liquidation Proceeding”). See October 11,

2018 Declaration of Andrew Reginald Yeo (the “Yeo Decl.”) ¶ 17.

             B. MR. RENNIE AND THE RENNIE COMPANIES

        4.      The Rennie Companies were predominantly in the business of growing potatoes in

Australia. See id. ¶ 6.

        5.      At all material times, Mr. Rennie was the director of the Rennie Companies. See id.

¶ 18.

        6.      On October 3, 2012, the Applicants, Mr. Rennie, and certain of his companies and

affiliates1 (together, the “Rennie Parties”) executed a settlement agreement requiring the




1
 These were Paul Nicholas Rennie; Bridgit Rennie; Agren Pty Ltd; Agrico Produce Pty Ltd; Agtec
Agriculture Pty Ltd; Australian Cherry Company Pty Ltd; Bridland Pty Ltd; Camira Investments
                                                  2
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 3 of 27



repatriation into Australia of assets under Mr. Rennie’s control to satisfy a portion of the Rennie

Companies’ outstanding debt to the Australian Taxation Office (the “Settlement Agreement”). See

id. ¶ 27. True and Correct copies of the October 3, 2012 Settlement Agreement are attached as

Exhibit 10 to the Yeo Decl.

       7.      The Applicants believe Mr. Rennie is in breach of the Settlement Agreement for

failing to repatriate assets owned by various offshore entities that are registered in the British

Virgin Islands (“BVI”), Guernsey, and Hong Kong and that appear to hold funds or assets for his

benefit. See Yeo Decl. ¶¶ 47, 48, 50, 52.

            C. THE SUBPOENA RECIPIENTS AND DISCOVERY TARGETS

       8.      In furtherance of their contemplated Breach of Settlement Agreement Proceeding,

the Applicants seek to obtain discovery from various correspondent banks and a wire-transfer

clearing house located in this District (the “Subpoena Recipients”) about payments to or from Mr.

Rennie and entities believed to be under Mr. Rennie’s control (the “Discovery Targets”).2

Specifically, the Applicants seek to obtain evidence showing that the Discovery Targets have

undisclosed cash assets that they have been maintaining and moving outside Australia. As set out

more fully below, the non-disclosure and non-repatriation of those assets is a breach of the

Settlement Agreement. Further, and as a result of that breach, the Applicants are entitled to seek a

judicial determination from the Australian Federal Court that they can take title to those assets

under the Settlement Agreement.

       9.      The Subpoena Recipients are:



Pty Ltd; Lachlan Produce Pty Ltd; Lachlan Tesco Holdings Pty Ltd; Lodi Pty Ltd; and Moora
Farming Pty Ltd. See id. ¶ 6.
2
  Depending on the discovery results obtained if this Application is granted, the Applicants may
choose and reserve the right to seek further relief from this Court in order to serve subpoenas on
additional recipients and/or seek information about additional discovery targets.
                                                 3
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 4 of 27



               i.     UBS AG, a Swiss bank that maintains a branch in New York located at 1285

                      Avenue of the Americas, New York, New York 10019 (“UBS”);

             ii.      Midland States Bank, an Illinois bank with a branch in the Southern District of

                      New York at 120 White Plains Road, Suite 135, Tarrytown, New York 10591

                      (“Midland States”);

             iii.     Pershing LLC, a Delaware corporation registered to do business in New York

                      and operating from an office in New York at 240 Greenwich Street, New York,

                      NY 10286;

             iv.      The Federal Reserve Bank of New York, operating from 33 Liberty Street, New

                      York, NY 10045, as a provider of the Fedwire Funds Service through its

                      Wholesale Product Office (“Fedwire”).

       10.         UBS AG has acted as a routing bank for payments to the Discovery Targets. See

Yeo Decl. ¶¶ 58, 59. Midland States Bank and Pershing LLC appear to hold financial accounts for

Mr. Rennie and the Discovery Targets. See Yeo Decl. ¶ 57-59.. Fedwire, operated by the Federal

Reserve, processes around $3.1 trillion in payments daily. See Yeo Decl. ¶ 61.

       11.         The Discovery Targets include:

               i.     Paul and Bridgit Rennie;

             ii.      Holland Management Limited, a company incorporated in the BVI (“Holland

                      Management”);

             iii.     Karinga Investments Limited, a company incorporated in the BVI (“Karinga

                      Investments”); and

             iv.      Karinga/King    Ranch      LLC,   a   company    incorporated   in   Colorado

                      (“Karinga/King Ranch”).



                                                    4
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 5 of 27



                  See id. ¶ 8, 9.

                              III.   FACTUAL BACKGROUND

       A. THE ATO INVESTIGATION

       12.     In 1997, the Australian Taxation Office (“ATO”) commenced an investigation into

the financial affairs of Mr. Rennie and companies owned and operated by him, including RP and

RPA. See Yeo Decl. ¶ 18.

       13.     Through their investigation, the ATO identified several tax fraud and tax evasion

schemes perpetrated by Mr. Rennie and his companies (the “Tax Schemes”). See id. ¶ 19.

       14.     One of the Tax Schemes involved the dissipation of funds through various shell

entities in the name of Hong Kong-based businessman, Alan Cheung (also known as Zhang Fang

Zhou) (the “Alan Cheung Scheme”). See id. ¶ 20. In the Alan Cheung Scheme, the Rennie

Companies purportedly provided services and sold plant breeder rights through various BVI and

Hong Kong entities to companies owned and controlled by Mr. Cheung. See id. There is no

evidence of any services or consideration actually having been provided. See id. Nonetheless, Mr.

Cheung’s companies received at least AUD $7,063,947 million (approximately US $5.4 million)

under these schemes and Mr. Rennie’s companies claimed tax deductions for the payments in the

schemes. See id. & Exs. 15–18 to Yeo Decl.

       15.     Eventually, through its investigation into the Tax Schemes, the ATO identified tens

of millions of Australian dollars in unpaid tax liabilities from RP and RPA (the two Rennie

Companies of which the Applicants are liquidators), as follows:

             i.   RP has an unsatisfied tax liability of AUD $10,342,745.12 (approximately US

                  $8.0 million) to the ATO. See Yeo Decl. ¶ 21 & Ex. 5.




                                                5
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 6 of 27



             ii.   RPA has an unsatisfied tax liability of AUD $51,270,274.81 (approximately US

                   $39.5 million) to the ATO. See id. ¶ 21 & Ex. 6.

       B. THE AUSTRALIAN LIQUIDATION AND RECOVERY PROCEEDINGS

       16.     The Applicants were appointed as liquidators of RPA on August 9, 2010, and as

liquidators of RP on May 19, 2011. See id. ¶ 17.

       17.     Upon the Applicants’ appointment as liquidators, the Applicants identified what

appeared to be transactions entered into by RPA, its former directors and associated entities (the

“Rennie Group”), for the purposes of removing assets outside the reach of RPA’s principal

creditor, the ATO. See id. ¶ 22. On February 28, 2011, the Applicants commenced proceeding VID

159 of 2011 in the Victorian district registry of the Australian Federal Court, under section 588FF

of Australia’s Corporations Act 2001 and in the Australian Federal Court’s accrued and equitable

jurisdiction, to recover to RPA, for the benefit of its creditors, moneys paid to various related

parties in transactions that were entered into at a time when RPA was insolvent for the purpose of

defeating the interests of RPA’s principal creditor, the ATO (the “Australian Recovery

Proceedings”). See id. ¶ 24. A true and correct copy of the March 1, 2011 Statement of Claim is

attached as Exhibit 8 to the Yeo Decl.

       18.     By November 2011, the value of claims or potential claims on behalf of the Rennie

Companies against Mr. Rennie and others was approximately AUD $80 million (approximately

US $60 million). See id. ¶ 25. At the same time, the Rennie Companies owed more than AUD $50

million to the ATO. See id.

       19.     Presently, the ATO is the sole creditor of both Rennie Companies. See id. Based on

current exchange rates, the Rennie Companies are indebted to the ATO for approximately US $38

million. See id.



                                                6
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 7 of 27



       C. THE SETTLEMENT AGREEMENT            AND    MR. RENNIE’S OBLIGATION     TO   REPATRIATE
          FUNDS

       20.      On October 3, 2012, after engaging in mediation in November 2011 and again in

April 2012, Mr. Rennie, the Rennie Parties, and the Applicants entered into a full and final

settlement of the Australian Recovery Proceedings through the Settlement Agreement.3 See Yeo

Decl. ¶¶ 26, 27. A true and correct copy of the Settlement Agreement is attached as Exhibit 10 to

the Yeo Decl.

       21.      Pursuant to the Settlement Agreement, Mr. Rennie and the Rennie Parties were to

pay to the Applicants the proceeds of the sale of Mr. Rennie’s potato business and to repatriate to

Australia funds held offshore for their benefit (the “Offshore Funds”), which funds would be

distributed to the Rennie Parties and the Applicants pursuant to a schedule set forth in the

Settlement Agreement. See id. ¶¶ 29-32 & Ex. 10.

       22.      Specifically, under the Settlement Agreement:

               i.   The first AUD $2,556,573.06 in Offshore Funds to be repatriated (the

                    “Repatriated Rennie Sums”) would be transferred to the Applicants (Clause

                    3.7);

             ii.    Further Offshore Funds repatriated over and above AUD $2,556,573.06, but

                    under AUD $13 million (the “Repatriated Rennie Funds”) would be retained by

                    the Rennie Parties (Clause 2.13);

             iii.   The Rennie Parties were required to repatriate any remaining Offshore Funds

                    above AUD $13 million to Australia, in which case they would share those

                    funds 50-50 with the Applicants (Clause 3.9); and



3
 On April 5, 2013, the Settlement Agreement was amended by a Deed of Variation, but the
amendment affects clauses that are not material to this Application. See Yeo Decl. ¶ 25.
                                                 7
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 8 of 27



             iv.      Although the Rennie Parties were obligated to repatriate all the Offshore Funds,

                      to the extent that any Offshore Funds were not repatriated within six months of

                      the execution of the Settlement Agreement, they would become the property of

                      the Applicants (Clause 3.11).

See id. ¶ 32 & Ex. 10.

       23.         As noted above at paragraph 22(iii), pursuant to Section 3.9 of the Settlement

Agreement, the Rennie Parties were to repatriate any other funds in excess of the initial AUD $13

million located outside of Australia as of the execution of the Settlement Agreement (the “Offshore

Funds”) within six months and share those with the Applicants. See id.

       24.         In the event the Rennie Parties failed to repatriate and turn over the Additional

Repatriation Amount, “the Rennie Parties . . . assign[ed] to the Liquidators (i.e., the Applicants)

all right, title and interest in any amount of Offshore Funds[.]” See id. Ex. 10, at § 3.11. In other

words, the Applicants are entitled to seek a judicial adjudication that they have a legal right to any

Offshore Funds that the Rennie Parties failed to repatriate within six months of the execution of

the Settlement Agreement. See id. ¶¶ 30-33.

       25.         Pursuant to the Settlement Agreement, the Rennie Parties have repatriated a total

of AUD $13,431,896.67, which has been allocated to the Rennie Parties and the Applicants as set

out in the Settlement Agreement. See id. ¶ 39.

       D. THE APPLICANTS UNCOVER EVIDENCE THAT THE RENNIE PARTIES HAVE
          BREACHED THE SETTLEMENT AGREEMENT BY NOT REPATRIATING ALL OFFSHORE
          FUNDS

       26.         The Applicants have uncovered evidence that the Rennie Parties have not

repatriated all Offshore Funds to Australia. See id. ¶ 40. Because more than six months have passed

since the Settlement Agreement was executed, the Rennie Parties are in breach of Section 3.9 of



                                                      8
           Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 9 of 27



the Settlement Agreement. See id. ¶ 39, 48. Further, under Section 3.11 of the Settlement

Agreement, the Applicants are entitled to seek a judicial adjudication that the right, title and

interest to the un-repatriated Offshore Funds should transfer to the Applicants and are assets of the

Rennie Companies in their liquidation before the Australian Federal Court. See id. ¶¶ 48, 49.

       27.     In particular, the Applicants have obtained records of wire transfers from DMS

Bank in Hong Kong that show that Harrow and Trimaran—two of the BVI companies that appear

to hold funds for the benefit of Mr. Rennie (as set out in the Prior Application)—collectively

transferred USD $1,655,477 to Peng Fu Limited, a Hong Kong company, in March 2013. See id.

¶ 41, 43. This was just before the six-month deadline to repatriate funds (i.e., April 4, 2013). See

id. According to account opening documents for Peng Fu, Mr. Alan Cheung, the businessman and

associate of Mr. Rennie who received funds as part of the Alan Cheung Schemes, was a signatory

for the Peng Fu accounts. See id. ¶ 42. True and correct copies of the account opening documents

are attached as Exhibit 30 to the Yeo Decl.

       28.     The transfers which show the payment of over US $1.6 million into Peng Fu are as

follows:

   Date      Amount USD                Transferor                    Transferee           Exhibit to
                                                                                          Yeo Decl.
  March                       Harrow (Bank Sal.                Peng Fu Limited
                $899,999                                                                 28
  7, 2013                     Oppenheim)                       (DBS Bank)
  March                       Harrow (Bank Sal.                Peng Fu Limited
                $699,990                                                                 28
 13, 2013                     Oppenheim)                       (DBS Bank)
  March                       Trimaran (Mizrahi Tehafot        Peng Fu Limited
              $55,488.37                                                                 29
 28, 2013                     Bank)                            (DBS Bank)
     Total $1,655,477.00

       29.     Of those funds, only US $1.2 million was repatriated to Australia via Mr. Rennie’s

SCB account in Hong Kong. See Yeo Decl. ¶¶ 43-44. True and correct copies of the wire transfer

records are attached as Exhibits 22 and 43 to the Yeo Decl. The remaining US $455,000 was


                                                 9
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 10 of 27



instead sent to accounts at Bank of Communication Co. in Hong Kong held by Will Power Trading

and Prosperity. See id. ¶ 45. Will Power (a BVI company) and Prosperity (a Hong Kong company)

appear to be companies controlled by Alan Cheung, who is a signatory to the companies’ accounts

at Bank of Communication Co. See id. As stated above, the ATO previously uncovered several

tax fraud and tax evasion schemes whereby Mr. Rennie and his companies dissipated funds

through companies controlled by Mr. Cheung. See id. ¶¶ 19, 20.

       30.     Additionally, in connection with the mediation and settlement negotiations, Mr.

Rennie (presumably, inadvertently) disclosed the existence of a BVI entity believed to be under

his control, Harrow, and that Harrow maintained an account at Bank Sal Oppenheim in

Switzerland. See id. ¶ 26. This came to light when, in June 2012, after the parties had agreed to the

principal terms of a settlement and just as the settlement agreement was about to be finalized, a

dispute arose which jeopardized the settlement. See id. To resolve the dispute, the Applicants

required an immediate payment of AUD $1 million. See id. The Applicants were aware that Mr.

Rennie held sufficient funds in Australia to make the payment. See id. Nonetheless, Mr. Rennie

caused the AUD $1 million payment to be made into his solicitor’s trust account from an account

held in the name of Harrow at Bank Sal Oppenheim in Switzerland. See id. A true and correct copy

of the AUSTRAC payment advice is attached as Exhibit 9 to the Yeo Decl. As set out below,

Harrow was also a company that received funds as part of the Tax Schemes.

       31.     Further, the Applicants have uncovered evidence from the Australian police that

Mr. Rennie instructed Bank Mizrahi to make transfers from an account in the name of Bondi

Investments Limited (“Bondi’) to an account in the name of Trimaran Holdings Limited

(“Trimaran”). See Yeo Decl. ¶ 52(iii). As set out above, Trimaran is an entity that was involved in




                                                 10
             Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 11 of 27



  the repatriation of funds further to the Settlement Deed. See id. ¶ 52(iv). It also received funds as

  part of the Tax Schemes, as set out below.

            32.   In addition, as a result of ongoing investigations, the Applicants uncovered

  evidence that RPA and other companies within the Rennie Group (for example, Moora Farming

  Pty Ltd and Meeweella Pty Ltd) expatriated funds in excess of AUD $21 million from Australia

  to offshore companies during the period of the Tax Schemes investigated by the ATO. See id. ¶

  34. These transfers are summarized below:

                                                Receiving                                    Exhibit to
Transferee           Period                                               Amount AUD
                                                Bank                                         Yeo Decl.
                     June 30, 1997 to June
Harrow                                          Mizrahi                   $3,258,875.00      12
                     12, 1998
                     June 29, 1999 to June
Trimaran                                        Mizrahi                   $1,203,674.00      13
                     25, 2002
Lexington            September 30, 2004 to
                                                Bank Sal. Oppenhiem       $10,191,903.96 14
Provident            July 1, 2010
                     June 24, 2005 to March
GII                                             HSBC Hong Kong            $981,320.00        15
                     4, 2008
                     June 24, 2005 to           Bank of
ITS                                                                       $2,349,672.00      16
                     March 11, 2009             Communications
                     April 4, 2007 to May 8,    Bank of
Media Plus                                                                $112,500.00        17
                     2007                       Communications
                     April 13, 2007 to
Champion Grow                                   DBS                       $3,620,455.00      18
                     September 30, 2009
                                                               TOTAL $21,718,399.96

            33.   Given the evidence that AUD $21.7 million was expatriated from Australia and

  only AUD $13.43 million was repatriated to Australia, in conjunction with (i) Mr. Rennie’s history

  of the Tax Schemes, (ii) the additional evidence of expatriation of funds to accounts in the names

  of Harrow and Trimaran on the eve of the repatriation deadline, (iii) Mr. Rennie’s apparently

  inadvertent disclosure of Harrow and its Swiss bank account during settlement negotiations, and

  (iv) the evidence of Mr. Rennie causing wire payments to be made from Bondi to Trimaran, the

  Applicants believe discovery in this District will produce evidence of further expatriation and


                                                   11
          Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 12 of 27



concealment of Offshore Funds which will support a legal claim that the Rennie Parties breached

the Settlement Agreement by failing to repatriate all Offshore Funds and that the Applicants are

entitled to recover those funds under the Settlement Agreement. See Yeo Decl. ¶¶ 19, 20, 26, 34,

46-54.

         34.   Finally, financial records produced in response to subpoenas served on financial

institutions following the Court’s granting of the Prior Application have shown that several of Mr.

Rennie’s companies, including Lexington Provident (a Guernsey company) and North Acton (a

BVI company), held funds in offshore accounts long after the repatriation deadline. See Yeo Decl.

¶ 47.

         E. THE APPLICANTS ARE ENTITLED TO BRING A BREACH OF SETTLEMENT CLAIM IN
            AUSTRALIA AND RECOVER THE OFFSHORE FUNDS

         35.   The Applicants have a claim for breach of Clause 3.9 of the Settlement Agreement

to any Offshore Funds not repatriated to Australia. See id. ¶ 48. Further, pursuant to Clause 3.11

of the Settlement Agreement, the Applicants may seek a judicial determination that they are

entitled to take title to Offshore Funds over and above AUD $13 million that were not repatriated

to Australia within the 6-month repatriation period. See id. ¶¶ 48–49.

         36.   Based on evidence already obtained, the Applicants believe that there was at least

US $455,000 in Offshore Funds over and above AUD $13 million (approximately US $10 million)

that was not repatriated to Australia but instead diverted to accounts in Hong Kong. See id. ¶ 50.

These are the funds that were sent by Harrow and Trimaran to Peng Fu, and subsequently remitted

to Will Power and Prosperity Finance. See id.

         37.   Additionally, and as noted at paragraph 33 above, the Applicants are aware that

over AUD $21.7 million was expatriated by Mr. Rennie and entities associated with him, and only

AUD $13.4 million was repatriated. See id. ¶ 35. There is compelling evidence that the Discovery

                                                12
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 13 of 27



Targets are entities that are holding funds for the benefit of Mr. Rennie and/or the Rennie Parties,

and hence their assets are “Offshore Funds” within the meaning of the Settlement Agreement. See

id. ¶ 52. For instance:

               i.   Holland Management, Karinga Investments, and Karinga/King Ranch received

                    their funds from Lexington Provident, a company which in turn received over

                    AUD $10 million as part of the Tax Schemes. See id. ¶ 52(i) & Ex. 14.

             ii.    Further, Lexington Provident is owned in part by Pembrokeshire, which was a

                    front for Mr. Rennie. See id. ¶ 52(ii). Pembrokeshire was the sole director of

                    Bondi and Trimaran, two companies that Mr. Rennie appears to have used to

                    hold his funds. See id. ¶ 52(ii). Pembrokeshire’s director was Mr. Erdynast. See

                    id. ¶ 52(v).

             iii.   Hand-written facsimiles were seized from a drawer in a cupboard of Mr.

                    Rennie’s bedroom that showed two transfers from an account in the name of

                    Bondi to Trimaran at the United Bank of Mizrahi, Israel. See id. ¶ 52(iii)

             iv.    Further, Trimaran received funds as part of the Tax Schemes and also

                    repatriated funds through Peng Fu, as explained above. It was the sole unit

                    holder of the Rennie Produce (Aust) Unit Trust, for which RPA is trustee,

                    during the financial years 1999 to 2003. See id. ¶ 52(iv). Accordingly, Trimaran

                    was the main beneficiary of Mr. Rennie and Rennie Group’s Australian potato

                    farming business during this period. See id.

              v.    Trimaran participated in the repatriation of funds pursuant to the Settlement

                    Agreement through Peng Fu. See id.




                                                 13
           Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 14 of 27



          38.       Either Karinga Investments (the BVI company) or Karinga/King Ranch LLC (the

Colorado company) received funds from Lexington Provident, though it is not clear which one

received the funds. See id. ¶ 53. The wire records previously produced by UBS bank further to the

Prior Application identify the recipient as “KARINGA INV.INC. DBA KING RANCH,” which

could refer to either entity. See id. Accordingly, Applicants seek records for both companies. See

id. The two companies appear to be affiliated, in any case, for example, sharing the same registered

address at PO Box 1657, Basalt, Colorado 81621, and the same registered agent, Robyn J. Lawry.

See id.

          39.       Further, Mr. Rennie appears to have an interest in the Discovery Targets through

his connection to Mr. Erdynast. See id. ¶ 52(v). For instance:

                  i.   Mr. Erdynast is a solicitor who together with his partner, Warwick Mowbray,

                       were instrumental in setting up the Tax Schemes for Mr. Rennie. See id. When

                       the Australian Federal Police raided the offices of Mowbray Erdynast in mid-

                       2000, they found that Mr. Rennie was one of Mr. Erdynast’s largest clients. See

                       id. Apparently, Mr. Mowbray and Mr. Erdynast fled the country that day and

                       have never returned to Australia. See id.

                ii.    On October 31, 2011, Harneys issued a notice addressed to Mr. Abe Erdynast

                       of its intention to resign as the BVI registered agent of Holland Management,

                       Karinga Investments, Harrow, Trimaran, Pembrokeshire, North Acton, and

                       Bondi. See id. Based on Harneys’ October 31, 2011 letter, it seems that Mr.

                       Erdynast was a point of contact for these companies on behalf of Mr. Rennie.

                       See id.

                iii.   Mr. Erdynast was the director of Pembrokeshire. See id.



                                                    14
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 15 of 27



             iv.      This conclusion is also supported by the sworn testimony by Mr. Rennie

                      conducted in the Federal Court of Australia, which confirms that Mr. Erdynast

                      managed the flow of funds to and from various BVI entities ultimately

                      controlled by Mr. Rennie:

                           i. The transfer of ownership of units in the Rennie Produce (Aust) Trust

                              was a result of acting on the advice of his solicitors Mr. Erdynast and

                              Mr. Wawrick Mowbray. See Yeo Decl. ¶ 52(vi)(a) & Ex. 45 at 48:31.

                          ii. Mr. Rennie paid dividends to Trimaran from the Rennie Produce (Aust)

                              Trust as a result of acting on the advice of Mr. Erdynast and Mr.

                              Mowbray. See Yeo Decl. ¶ 52(vi)(b) & Ex. 45 at 49:10 & 50:10.

                         iii. Mr. Rennie gave instructions to Mr. Erdynast to send all offshore funds

                              back to Australia. See Yeo Decl. ¶ 52(vi)(c) & Ex. 45 at 14:45.

                         iv. Mr. Rennie gave instructions to Mr. Erdynast which resulting in the

                              repatriation of the AUD $1 million during the settlement negotiations.

                              See Yeo Decl. ¶ 52(vi)(d) & Ex. 45 at 19:30.

       40.         In sum, the Applicants have compelling reasons to believe that the Discovery

Targets are controlled by Mr. Rennie and the Rennie Parties, and that the Discovery Targets control

Offshore Funds subject to the Settlement Agreement, but they seek additional evidence of the

existence of such Offshore Funds to support their claim in Australia.

       41.         The Applicants already have retained solicitors in Australia to advise them on, and

to prepare, the Applicants’ contemplated claim in Australia. See id. ¶ 54. By this Application they

seek evidence in support of the contemplated claim before the Australian Federal Court seeking a




                                                   15
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 16 of 27



judicial adjudication that the Rennie Parties breached the Settlement Agreement and that the

Applicants may take title to the Offshore Funds. See id. ¶¶ 12-14.

       42.     This Application is made to obtain further discovery of bank account records and

wire transfer records of payments made or received by the Discovery Targets. See id. ¶ 55. This

will be important evidence for the Applicants’ contemplated claim in Australia for breach of

Clause 3.9 of the Settlement Agreement and for their claim to ownership of Offshore Funds not

repatriated to Australia under Clause 3.11 of the Settlement Agreement. See id. The Applicants

do not however expect the Subpoena Recipients themselves to be defendants in the contemplated

claim in Australia. See id.

       43.     As noted, this Application seeks discovery from Pershing LLC, Midland States

Bank, UBS AG, and Fedwire. See id. ¶ 56.

       44.     The Rennies’ joint account referenced above appears to be a superannuation fund

at Pershing LLC, as shown in wire records received from BNY Mellon. See id. ¶ 57. Applicants

have identified a “Paul and Bridgit Rennie Superannuation Fund” registered on the Australia

Business Register (“ABN”), but the ABN does not state where its bank accounts are held. See id.

It appears that the account at Pershing is for this fund. See id. Applicants therefore seek account

application/opening documents and bank statements for the fund, so as to help identify if it contains

any Offshore Funds as defined in the Settlement Agreement. See id.

       45.     According to wire records from 2008 produced by UBS, the Discovery Targets

appear to have accounts at Alpine Bank & Trust Co. See id. ¶ 58. Recently, Midland States Bank

became the successor to Alpine Bank & Trust Co. See id. As noted on the website of the Federal

Financial Institutions Examinations Council, Alpine Bank was purchased by Midland States Bank

on July 14, 2018 and became a branch of that bank on the same day. See id. Midland States Bank



                                                 16
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 17 of 27



operates in the Southern District of New York through its branch in Tarrytown, NY. See id.

Applicants therefore seek account application/opening documents and bank statements from

Midland States Bank for the Discovery Targets, to help identify if they hold any Offshore Funds

as defined in the Settlement Agreement. See id.

       46.     Wire records show that UBS has acted a routing bank for wire payments to the

Discovery Targets’ accounts at Alpine Bank & Trust Co. See id. ¶ 59. An extract from these

records are attached as Exhibit 50 to the Yeo Decl. . The Applicants therefore seek additional

discovery from UBS for evidence on any further wire payments to the Discovery Targets. See id.

       47.     According to its website, Fedwire “processes and settles payment orders

individually in real time throughout the operating day. See id. ¶ 61. Participants can send up to one

penny less than $10 billion in a single transaction.” See id. It “frequently handles what are

considered “retail” payments (i.e., funds transfers that are not interbank transfers). See id. The

latter includes funds transfers sent by or to consumers.” See id. Because Fedwire would likely

have information about wire transfers made to and from the newly identified bank accounts and

entities, Applicants seek additional discovery from Fedwire as well. See id..

       48.     As such, the Applicants seek discovery within the Southern District of New York

to obtain evidence regarding the existence and transfers of the Rennie Parties’ Offshore Funds, as

the Applicants have a legal entitlement to seek a judicial adjudication that there was a breach of

contract and that they have title to those funds under Section 3.11 of the Settlement Agreement.

See id. ¶¶ 55, 62

       49.     Further, the Subpoena Recipients and Discovery Targets are beyond the

jurisdictional reach of the Australian Federal Court for purposes of discovery. See id. ¶ 65. As a




                                                 17
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 18 of 27



result, the Applicants are unable to obtain the full scope of needed discovery within Australia due

to the extraterritorial location of the Subpoena Recipients and Discovery Targets. See id.

       F. THE AUSTRALIAN FEDERAL COURT HAS AUTHORIZED                  THE   APPLICANTS      TO   FILE
          THIS APPLICATION

       50.     On October 5, 2018 the Applicants, in their capacity as the Liquidators of the

Rennie Companies, applied to the Federal Court of Australia for approval to seek discovery in the

United States pursuant to 28 U.S.C. § 1782. See id. ¶ 14. They included with their filing a draft of

this Application for review and consideration by the Federal Court of Australia. See id. A true and

correct copy of the October 5, 2018 application to the Federal Court of Australia and certain

exhibits thereto are attached as Exhibit 1 to the Yeo Decl.

       51.     On October 11, 2018, the Federal Court of Australia approved the Applicants’

request to pursue this Application to seek documents from the Subpoena Targets. See id. ¶ 15. A

true and correct copy of the October 11, 2018 order is attached as Exhibit 2 to the Yeo Decl.

                                 IV.    RELIEF REQUESTED

       52.     The Applicants are seeking to obtain evidence in the United States in furtherance

of the contemplated Breach of Settlement Agreement Proceeding that they intend to file in the

Australian Federal Court. See Yeo Decl. ¶¶ 55, 62. Specifically, the Applicants seek to obtain from

the Subpoena Recipients located within this District records evidencing transfers of funds to and

from the Discovery Targets. See id. ¶ 56. The Applicants expect that the documents requested will

provide the Applicants with important information showing the existence of Offshore Funds which

demonstrates a breach of the Settlement Agreement and to which the Applicants will seek a judicial

determination that they have the legal right to recover. See id. ¶¶ 55, 62. As discussed herein, the

Applicants have compelling reasons to believe that the Discovery Targets are controlled by Mr.




                                                18
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 19 of 27



Rennie and the Rennie Parties, and that the Discovery Targets control Offshore Funds subject to

the Settlement Agreement. See id. ¶¶ 51–52.

        53.      Accordingly, the Applicants seek discovery in this District on an ex parte basis

from the Subpoena Recipients about transfers to and from the Discovery Targets. See id. ¶¶ 55,

56. The Applicants are prepared to pay reasonable expenses that the Subpoena Recipients may

incur in producing the documents required by the subpoenas accompanying this application. See

id. ¶ 68. Copies of proposed subpoenas to the Subpoena Recipients are attached to the Stein

Declaration as Exhibits 1-4. A copy of the proposed Order granting the aforementioned relief is

being submitted in conjunction with this application.

                                 V.        MEMORANDUM OF LAW

        Title 28, United States Code, Section 1782 (“Section 1782”) authorizes discovery by

litigants or other “interested persons” for use in proceedings before foreign and international

tribunals. In pertinent part, it states:

              The district court of the district in which a person resides or is found may order
              him to give his testimony or statement or to produce a document or other thing
              for use in a proceeding in a foreign or international tribunal . . . The order may
              be made pursuant to a letter rogatory issued, or request made, by a foreign or
              international tribunal or upon the application of any interested person and may
              direct that the testimony or statement be given, or the document or other thing
              be produced, before a person appointed by the court.

28 U.S.C. § 1782(a).

        The twin goals of the statute are “to provide equitable and efficacious discovery procedures

in the United States courts for the benefit of tribunals and litigants involved in litigation with

international aspects and to encourage foreign countries by example to provide similar means of

assistance to our courts.” Brandi-Dohrn v. IKB Deutsch Industriebank AG, 673 F.3d 76, 80 (2d

Cir. 2012) (internal quotation omitted) (quoting In re Malev Hungarian Airlines, 964 F.2d 97, 99–



                                                   19
          Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 20 of 27



100 (2d Cir. 1992)). “In pursuit of these twin goals, the statute has, over the years, been given

increasingly broad applicability.” Brandi-Dohrn, 673 F.3d at 80 (quoting In re Gianoli Aldunate,

3 F.3d 54, 57 (2d Cir. 1993)).

         Here, the Court should issue an order granting the Applicants’ ex parte Application for

discovery because the Applicants have met the statutory prerequisites for relief under Section

1782, and because the factors to be weighed by the Court in exercising its discretion balance in

favor of discovery.

    A. THE APPLICATION MEETS            THE   STATUTORY PREREQUISITES            FOR   RELIEF UNDER
       SECTION 1782

         A Court has the authority to grant a discovery request pursuant to Section 1782 if the

following statutory requirements are met: “(1) that the person from whom discovery is sought

reside (or be found) in the district of the district court to which the application is made, (2) that the

discovery be for use in a proceeding before a foreign tribunal, and (3) that the application be made

by a foreign or international tribunal or ‘any interested person.’” In re Application of Esses, 101

F.3d 873, 875 (2d Cir. 1996); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

246 (2004). Each of these statutory requirements is met here.

           i.   The Subpoena Recipients are found in this District.

         First, the Subpoena Recipients are found in this District. See In re Application of Schmitz,

259 F. Supp. 2d 294, 296 (S.D.N.Y. 2003) (“Application of section 1782 does not involve an

analysis of . . . why a respondent has the documents. It is sufficient that respondents reside in this

district, as they concededly do.”). Namely, the Subpoena Recipients are financial institutions,

correspondent banks, and a wire-transfer clearing house that regularly conduct business in this

District, maintain their headquarters in this District, and/or are incorporated in New York. See ¶ 9,

infra.

                                                   20
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 21 of 27



         ii.   The discovery is sought for use in a foreign proceeding.

       As to the second requirement, the discovery sought must be “for use in a proceeding in a

foreign or international tribunal.” 28 U.S.C. § 1782(a); see Mees v. Buiter, 793 F.3d 291 (2d Cir.

2015) (authorizing discovery for use in a contemplated Dutch proceeding). The “for use”

requirement is met where the applicant is, or will be, a party to a foreign proceeding with the

procedural right to submit evidence, without regard as to whether the evidence will ultimately be

admissible in the foreign tribunal. See In re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir.

2017) (finding the “for use” statutory requirement met where the applicants were “parties to that

[foreign] proceeding,” and “retain[ed] the procedural right to submit the requested documents to

the magistrate overseeing the investigation”); Brandi-Dohrn, 673 F.3d at 82 (holding that “a

district court should not consider the discoverability of the evidence in the foreign proceeding,

[and] it should not consider the admissibility of evidence in the foreign proceeding in ruling on a

section 1782 application”).

       Additionally, the “for use” requirement is met even when there is no pending foreign

proceeding, so long as one is within reasonable contemplation. See Mees, 793 F.3d at 299-300

(citing Intel Corp., 542 U.S. at 259) (foreign proceeding must “be within reasonable

contemplation,” but need not be “pending” or “imminent.”)). To demonstrate that the action is

within reasonable contemplation, a petitioner “must provide some objective indicium that the

action is being contemplated . . . . At a minimum, a Section 1782 applicant must present to the

district court some concrete basis from which it can determine that the contemplated proceeding

is more than just a twinkle in counsel’s eye.” Certain Funds, Accounts and/or Inv. Vehicles v.

KPMG LLP, 798 F.3d 113, 123–24 (2d Cir. 2015).




                                                21
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 22 of 27



       In this case, the request for judicial assistance seeks evidence to be used in aid of the Breach

of Settlement Agreement Proceeding that the Applicants intend, and for which they are actively

preparing, to commence against Mr. Rennie and the Rennie Parties before the Australian Federal

Court. To gather this important information, the Applicants have already obtained certain

discovery as a result of subpoenas authorized by this Court and commenced related discovery

proceedings in the BVI. See Yeo Decl. ¶ 54. The evidence sought in this District is different than

and will supplement the evidence the Applicants have already collected and are in the process of

collecting in other jurisdictions. See id. ¶¶ 54, 56. This application is aimed at obtaining new

evidence from financial institutions, routing banks, and a clearing house which will show the

existence of undisclosed funds. See id. ¶ 56.

       As such, even though the Breach of Settlement Agreement Proceeding is contemplated and

not yet pending, it nevertheless qualifies as “a proceeding in a foreign or international tribunal”

because the Applicants’ retention of Australian counsel and ongoing efforts to gather the required

pre-suit evidence, including by commencing this proceeding, are objective factors demonstrating

that the Breach of Settlement Agreement Proceeding is more than speculative and is reasonably

likely to be commenced within a reasonable amount of time. Mees, 793 F.3d at 299-300

(authorizing discovery that would be used to both plead and to prove a claim in contemplated

litigation); see generally Intel, 542 U.S. at 258 (“Section 1782(a) does not limit the provision of

judicial assistance to ‘pending’ adjudicative proceedings.”).

       Further, when the Applicants commence the Breach of Settlement Agreement Proceeding,

under the relevant rules of the Australian Federal Court, the Applicants will have the procedural

right to present evidence, including the evidence gathered here, to the Australian Federal Court in




                                                 22
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 23 of 27



support of their claims. See Yeo Decl. ¶ 66. Accordingly, the evidence sought here meets the “for

use” requirement. See In re Accent Delight Int’l Ltd., 869 F.3d at 132.

         iii.   The Applicants are interested persons.

        As to the third requirement, the Applicants qualify as “interested person[s]” because they

are the potential plaintiffs in the contemplated Breach of Settlement Agreement Proceeding against

Mr. Rennie and the Rennie Parties. In addition, as explained above, the Applicants are the

liquidators of RP and RPA, commenced the Australian Recovery Proceedings to recover assets on

behalf of RP’s and RPA’s creditors, and are parties to the Settlement Agreement with Mr. Rennie

and the Rennie Parties that they believe has been breached. See Intel, 542 U.S. at 256 & 258 (“No

doubt litigants are included among, and may be the most common example of, the ‘interested

person [s]’ who may invoke § 1782,” and finding that “Section 1782(a) does not limit the provision

of judicial assistance to ‘pending’ adjudicative proceedings.”); In re Application of Esses, 101 F.3d

at 875 (citing the legislative history of Section 1782 at S. Rep. No. 1580, 88th Cong., 2d Sess., at

8 (1964)).

        For these reasons, this application meets the statutory requirements for relief under Section

1782.

   B. THE DISCRETIONARY INTEL FACTORS WEIGH IN THE APPLICANTS’ FAVOR                         AND THE
      COURT SHOULD EXERCISE ITS DISCRETION TO GRANT RELIEF

        Once, as here, an applicant meets the Section 1782 statutory criteria, the Court should

determine whether to exercise its discretion to permit the discovery. District courts have broad

discretion in granting judicial assistance to foreign tribunals to obtain evidence for use in a foreign

proceeding, and should do so to “advance the twin aims of [Section 1782], which are to provide

efficient means of assistance to participants in international litigation in our federal courts and to

encourage foreign countries by example to provide similar means of assistance to our courts.” See

                                                  23
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 24 of 27



In Re Servicio Pan Americano de Proteccion, C.A., 354 F. Supp. 2d 269, 273 (S.D.N.Y. 2004)

(internal quotations omitted). In deciding whether to exercise its discretion to permit the Section

1782 discovery, the Court should consider: (1) whether “the person from whom discovery is

sought is a participant in the foreign proceeding;” (2) “the nature of the foreign tribunal, the

character of the proceedings underway abroad, and the receptivity of the foreign government or

the court or agency abroad to U.S. federal-court judicial assistance;” (3) whether the request is “an

attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

the United States;” and (4) whether the discovery is “unduly intrusive or burdensome.” Intel, 542

U.S. at 264–65. Here, each of these factors supports granting the Application, and favors allowing

the requested relief for the following reasons.

       First, the Subpoena Recipients are not parties to the Australian Liquidation Proceeding or

the Australian Recovery Proceedings, and are not expected under any circumstance to be parties

to or otherwise appear in the Breach of Settlement Agreement Proceeding. See Yeo Decl. ¶¶ 55 &

65. As such, discovery pursuant to Section 1782 in this circumstance is precisely what courts have

held the statute is for. See, e.g., In re Application of Guy, No. M 19-96, 2004 WL 1857580, at *2

(S.D.N.Y. Aug. 19, 2004) (authorizing discovery into a non-party and noting that Section 1782

discovery may be the only way in which an interested party can obtain discovery from non-parties

that are not subject to the foreign tribunal’s jurisdiction) (citing Intel, 542 U.S.. at 264); In re

Consellior SAS, Kerfraval Ass’n De Documentation Pour L’industrie Nationale, No. 13 MC 34

(WWE), 2013 WL 5517925, at *2 (D. Conn. Oct. 2, 2013) (granting Section 1782 application in

part because respondents were not parties to French proceeding, “and therefore, the French Court

cannot order them to produce discovery”).




                                                  24
         Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 25 of 27



       Second, the Court may consider “the nature of the foreign tribunal, the character of the

proceedings underway abroad, and the receptivity of the foreign government or the court or agency

abroad to U.S. federal-court judicial assistance.” In Re Servicio Pan Americano de Proteccion,

354 F. Supp. 2d at 274 (quoting Intel, 124 U.S. at 264). Here, the Australian Federal Court’s

express approval of the filing of this Application demonstrates that the Australian Federal Court

is receptive to this Court’s assistance in obtaining evidence for use in that forum. See Yeo Decl. ¶

14-15 & Exs. 1–2. Additionally, the Applicants are not aware of any law, rule of evidence or

procedure in Australia that conflicts with the provision of assistance by United States courts, and

the Applicants are not aware of any basis to believe that the Australian Federal Court would not

be receptive to the assistance in this instance. See id. ¶¶ 66-67.

       Third, the Applicants are not using this proceeding to circumvent foreign proof gathering

limits in Australia, or any limits imposed by the laws of the United States. See Intel, 542 U.S. at

265. Rather, the Applicants have received permission from the Australian Federal Court to initiate

this proceeding to gather evidence from entities that will not be parties to the Breach of Settlement

Agreement Proceeding and over which the Australian Federal Court does not have jurisdiction,

but who likely are in the possession, custody, or control of evidence relevant to the Breach of

Settlement Agreement Proceeding. See Yeo Decl. ¶¶ 15, 55 & 65. Further, the Applicants are not

aware of any Australian law that prohibits the discovery sought. See id. ¶¶ 67.

       Finally, the Applicants’ discovery requests are not “unduly intrusive or burdensome,” Intel,

542 U.S. at 265, focusing as they do upon evidence relevant to identifying the existence and

movement of the Offshore Funds. The Applicants are seeking records from financial institutions

that maintain such records in the regular course of business and that routinely produce such records

in response to U.S. discovery requests. See In re Application of Inversiones y Gasolinera Petroleos



                                                  25
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 26 of 27



Venezuela, 2011 WL 181311 at *13 (S.D. Fla. Jan. 19, 2011) (allowing discovery under

Section 1782 absent “specific showing” of burden or intrusive nature of request by respondent).

Nor did the Prior Application under Section 1782 seek the same discovery. See Yeo Decl. ¶ 56.

       Accordingly, the Court should grant the Application.

   C. THE COURT SHOULD GRANT THE APPLICATION EX PARTE

       “[I]t is neither uncommon nor improper for district courts to grant applications made

pursuant to § 1782 ex parte.” Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012). Here, the

ATO and the Applicants have already uncovered evidence that Mr. Rennie and the Rennie

Companies are prone to shielding assets from their creditors, including by expatriating funds on

the eve of the six-month deadline to make payment of the Initial Repatriation Amount. As such,

the Applicants make this Section 1782 Application without notice because they believe that if Mr.

Rennie or his associates were to learn of these proceedings, they would take steps to further

dissipate assets or place them beyond the reach of the Applicants. In addition, there are likely to

be criminal sanctions for Mr. Rennie if he were found to have offshore assets that were not

disclosed to the ATO, so Mr. Rennie would be further incentivized to prevent the Applicants from

discovering such assets. Accordingly, the Applicants request that the Court grant this Application

on an ex parte basis.

                                     VI.    CONCLUSION

       WHEREFORE, Applicants Andrew Reginald Yeo and Gess Michael Rambaldi pray for an

order of this Court:

       (1)     granting discovery pursuant to Section 1782, including document requests as

detailed in the proposed subpoenas attached to this Application;




                                                26
        Case 1:18-mc-00483-PKC Document 1 Filed 10/18/18 Page 27 of 27



       (2)    ordering that Josef M. Klazen and Darryl G. Stein be authorized to issue the

subpoenas attached to this application to obtain such discovery pursuant to the Federal Rules of

Civil Procedure; and

       (3)    granting such other and further relief as this Court deems just and proper.



 Dated: October 18, 2018                         Respectfully submitted,

                                                 KOBRE & KIM LLP

                                                 /s/ Josef M. Klazen
                                                 Josef M. Klazen
                                                 josef.klazen@kobrekim.com
                                                 NY Bar No. 442939
                                                 Darryl G. Stein
                                                 darryl.stein@kobrekim.com
                                                 NY Bar No. 5037825
                                                 800 Third Avenue
                                                 New York, New York 10022


                                                 Counsel for Applicants Andrew
                                                 Reginald Yeo and Gess Michael
                                                 Rambaldi




                                               27
